DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 4/25/2022, in which claim 2 was cancelled, claims 1 and 9 were amended, and claims 16-20 were newly added.  Claims 1 and 3-20 are pending. 
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected Group I and Species A with traverse in the reply filed on 8/11/2021.
Claims 4-8 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2021.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2021.
Claims 1, 9 and 16-20 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Drawings
Figure 5A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “at least 15 nucleotides or more” at lines 9-10 is redundant.  The claim should be amended to recite either “at least 15 nucleotides” or “15 nucleotides or more.”  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the claim depends from claim 1 and recites features that are redundant.  For example, claim 1 requires “the sgRNA sequence comprises one or more stem-loop(s) with a Cas9 binding element in a stem, and wherein a length of the stem is at least 15 nucleotides or more.”  Claim 9 requires “i) one or more stem-loop(s) with a Cas9 binding element in a stem, wherein a length of the stem is at least 15 nucleotides or more.”  These elements are structurally and functionally identical.  It would be preferable to amend the claim to include only limitations that further limit the features of the claim from which it depends.  For example, claim 9 could be amended to recite, “A construct comprising the cassette of claim 1, wherein the pair of site-specific recombinase recognition sites has a first site-specific recombinase recognition site located between the promoter and a loop of the Cas9 binding element , and a second site-specific recombinase recognition site located either upstream or downstream of said first site-specific recombinase site.”
  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the phrase “in a stem-loop or is part of a stem-loop” is redundant.  If the recombinase recognition site is in a stem-loop it is necessarily part of the stem-loop.  If the recombinase recognition site is part of the stem-loop, it is necessarily in the stem-loop.  It would be remedial to replace the phrase “in a stem-loop or is part of a stem-loop” with the phrase ‘in a stem-loop.”  Appropriate correction is required.

Response to Arguments - Claim Objections
	The previous objection to claim 1 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 4/25/2022.
With respect to the objection to claim 9, Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
The response asserts that the objection has been overcome by amendment.  This argument is not found persuasive, because redundant elements are still recited in dependent claim 9.  See the above objection.
Thus, the objection is maintained.

Response to Arguments - Improper Markush
	The rejections of claim 1 on the judicially-created basis that it contains an improper Markush grouping of alternatives has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 4/25/2022.
The rejections of claim 9 on the judicially-created basis that it contains an improper Markush grouping of alternatives has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 4/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the addition of new claims 17 and 18 in the reply filed 4/25/2022.
	Claim 17 is vague and indefinite in that the metes and bounds of the phrase “the recombinase recognition site is in a stem-loop or is part of a stem-loop” are unclear.  The phrase is unclear in that claim 17 depends from claim 1, which sets fort “at least a pair of recombinase recognition sites…whereby at least one of the recombinase recognition sites is located within the sgRNA sequence.”  Thus, there is more than one recombinase recognition site of the independent claim.  It is unclear if “the recombinase recognition site” of claim 17 is the site located within the sgRNA sequence, whether “the recombinase recognition site” of claim 17 is a second site paired with the site within the sgRNA sequence, or whether “the recombinase recognition site” of claim 17 is from a different pair.  It would be remedial to amend the claim to recite, “wherein the recombinase recognition site located within the sgRNA sequence is in a stem-loop.”
Claim 18 is vague and indefinite in that the metes and bounds of the phrase “the recombinase recognition site is in a stem-loop linking a stem of a Cas9 binding element and its complementary sequence” are unclear.  The phrase is unclear in that claim 18 depends from claim 1, which sets fort “at least a pair of recombinase recognition sites…whereby at least one of the recombinase recognition sites is located within the sgRNA sequence.”  Thus, there is more than one recombinase recognition site of the independent claim.  It is unclear if “the recombinase recognition site” of claim 18 is the site located within the sgRNA sequence, whether “the recombinase recognition site” of claim 18 is a second site paired with the site within the sgRNA sequence, or whether “the recombinase recognition site” of claim 18 is from a different pair.  It would be remedial to amend the claim to recite, “wherein the recombinase recognition site located within the sgRNA sequence is in located in a stem-loop with the Cas9 binding element in the stem.”

Response to Arguments - 35 USC § 112
	The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 4/25/2022.
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 4/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104404036 A (published March 11, 2015, cited in a prior action), as evidenced by the machine translation, printed as pages 1-21 on June 4, 2021 (cited in a prior action), in view of Kasim et al (Nucleic Acids Research, Vol. 32, No. 7, e66, April 23, 2004, printed as pages 1/8-8/8, cited in a prior action; see the entire reference) and Huang et al (WO 2015/048690 A1; see the entire reference).  All references to the specification of CN 104404036 A refer to the translation.  This is a new rejection, as necessitated by the amendment to the claims in the reply filed 4/25/2022.
At page 16, lines 1-10, the specification states the following with regard to the claimed phrase “between the promoter and the loop:”
     "Between the promoter and the loop" means that the site is located in between any nucleotide of the promoter and any nucleotide of the loop. The site can overlap with the promoter and the loop. In fact, a most preferred location is in the loop, which can extend the stem of the Cas9 binding element by the sequence of the site, which preferably contains a palindromic sequence that may form a stem loop or any other self-hybridizing structure on its own.

Thus, the phrase “between the promoter and the loop” is reasonably interpreted as encompassing the insertion of a recombinase recognition site within a loop or within the stem.
CN 104404036 A teaches that recombinase systems that are currently widely used include Cre-LoxP systems, FLP-FRT systems, R-RS systems, and I-SceI systems, but the Cre-LoxP system is the most widely used (e.g., page 1, Background technique, paragraph 1).  CN 104404036 A teaches that the Cre-LoxP system is derived from P1 phage and contains the following two components: (1) a 34 bp DNA sequence containing two 13 bp inverted repeats and an 8bp core sequence, where the 34 bp sequence is the recognition site of the recombinase and is called the LoxP site; and (2) a Cre recombinase, which triggers DNA recombination at the LoxP site (e.g., page 1).  CN 104404036 A teaches that when two LoxP sites are in the same direction, DNA sequence located between the two LoxP sites is deleted by the Cre recombinase (e.g., page 1, last paragraph).  CN 104404036 A teaches a vector for tissue-specific expression of CRISPR/Cas9 sgRNA, where the vector comprises a tissue-specific expression promoter, a Cre recombinase, a forward U6 promoter, two LoxP sites and a termination region (transcription disruption sequence) in the same direction, so the sgRNA can only be expressed in a specific tissue when the Cre enzyme knocks out the termination region between the two LoxP sites (e.g., paragraph bridging pages 4-5; Fig. 3).  The LoxP sites are in the same direction and flank the termination region (e.g., Fig. 3).
CN 104404036 A does not teach the construct where at least one of the recombinase recognition sites is located within the sgRNA sequence.  CN 104404036 A does not teach that the sgRNA comprises a DNA guiding element and one or more stem loops with a Cas9 binding element in a stem, and a recombinase recognition site located between the promoter and a loop of the sgRNA, specifically in a stem-loop that binds Cas9.  CN 104404036 A does not teach the construct where the sgRNA comprises a stem at least 15 or 17 nucleotides in length that comprises a Cas9 binding element.
Kasim et al teach the construction of an expression cassette for pol III-promoter-based siRNA expression vectors using a Cre-LoxP system (e.g., page 1/8, right column, last paragraph; page 2/8, left column, 2nd full paragraph).  Kasim et al teach that the vector was created by inserting into the siRNA sequence, between two LoxP sites, a region that prohibits complete transcription of the siRNA coding sequence, which region includes a sequence that consists of a stretch of T residues to stop transcription and an 809 bp linker fragment (e.g., page 2/8, left column, 2nd full paragraph; page 4/8, left column, last paragraph; Figure 1).  Kasim et al teach that in the absence of Cre recombinase, the stretch of T residues acts a transcription terminator for the U6 promoter sequence, resulting in incomplete siRNA transcripts that have no functional suppressive effect (e.g., page 2/8, left column, 2nd paragraph; page 4/8, left column, last paragraph; Fig. 1).  Kasim et al teach that in the presence of Cre recombinase the region that interferes with transcription is removed and complete and active siRNAs are produced where the remaining LoxP sequence remains in the loop after recombination (e.g., page 2/8, left column, 2nd paragraph; page 4/8, left column, last paragraph; Fig. 1).  Kasim et al teach that the structure of the expression cassette allows for a Cre-On siRNA expression vector, which is switched on only in the presence of Cre recombinase (e.g., page 6/8, right column, 4th full paragraph).  Kasim et al teach that the expression construct allows for one to control the expression of the siRNA in a tissue-specific manner using a pol III promoter, such as the U6 promoter, whose expression is constitutive and ubiquitous (e.g., page 6/8, right column, 5th full paragraph).
Huang et al teach an expression cassette comprising a promoter operably linked to a nucleic acid encoding a small guide RNA (e.g., paragraphs [0011] and [0081]).  Huang et al teach that the expression cassette may be part of a plasmid, viral genome or nucleic acid fragment (e.g., paragraph [0038]).  Huang et al teach optimized small guide RNAs comprising from 5’ to 3’: a binding region, comprising between about 5 and about 50 nucleotides; a 5’ hairpin region, comprising fewer than four consecutive uracil residues and a length of at least 31, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, or 50 nucleotides; a 3’ hairpin region; and a transcription termination sequence, where the RNA is configured to form a complex with a small guide RNA-mediated nuclease (e.g., paragraphs [0005]-[0006]).  Huang et al teach that the small guide RNA-mediated nuclease is Cas9 (e.g., paragraphs [0010] and [0058]).  Huang et al teach that the 5’ stem-loop region participates in the assembly and interaction with the sgRNA-mediated nuclease (e.g., paragraph [0060]).  Huang et al teach that the 5’ hairpin or stem-loop region contains a stem of between about 10 and 30 complementary base pairs, such as 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 complementary base pairs (e.g., paragraph [0062]).  Huang et al teach that the 5’ hairpin or stem-loop structure may further contain a protein-binding or small-molecule binding structure, such that the 5’ stem-loop function (e.g., interacting or assembling with a sgRNA-mediated nuclease) is conditionally activated by drugs, growth factors, small molecule ligands or a protein that binds to the protein-binding structure of the 5’ stem-loop (e.g., paragraph [0063]).  Huang et al teach that optimization of the 5’ stem-loop structure by increasing the length of the stem portion of the stem-loop structure enhances the stability of the sgRNA: nuclease interaction, thereby optimizing the sgRNA for stability (e.g., paragraph [0070]).  Huang et al exemplify a 5’ stem loop with 16 complementary base pairs (designs #8 and #10), and a 5’ stem loop with 19 complementary base pairs (design #7) (e.g., Fig. 3).  Each design demonstrated an increased activity as compared to the original design (design #1) (e.g., paragraphs [0022], [0023] and [0105]; Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vector of CN 104404036 A to move the sequence comprising LoxP sites in the same direction flanking the termination region from upstream of the sgRNA sequence to within the sgRNA sequence so that the LoxP sites are within the 5’ stem-loop.  Kasim et al teach it is within the skill of the art to use LoxP sites flanking a termination sequence within another type of non-coding RNA, which is siRNA, for the same purpose of allowing for expression only upon Cre expression taught by CN 104404036 A. Furthermore, Huang et al teach it is within the skill of the art to insert a sequence into the 5’ stem-loop of the sgRNA for protein binding for conditional activity of the sgRNA.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vector of CN 104404036 A to encode a 5’ stem-loop with at least 15 base paired nucleotides or 17 base paired nucleotides in the stem, because CN 104404036 A teach the nucleic acid sequence encoding the sgRNA, and Huang et al teach that sgRNA with a 5’ stem-loop with a longer stem has improved stability and recruitment of Cas9.  Given the teachings of Huang et al that the stem can be extended, and sequence can be inserted to provide conditional functionality, one would have had a reasonable expectation of success in inserting the sequence encoding the LoxP sites flanking a termination region into the 5’-stem loop structure.
One would have been motivated to include the LoxP sites flanking a termination region within the 5’ stem-loop of the sgRNA, because CN 104404036 A and Kasim et al both teach that it is desirable to include LoxP sites flanking a termination region in an expression cassette for regulated expression of a non-coding RNA, while Kasim et al expressly teaches the introduction of the LoxP sites flanking a termination region within the non-coding sequence to switch on the expression of a pol III promoter-based non-coding RNA expression vector.  Furthermore, Huang et al specifically teach the insertion of a protein binding element into the 5’ stem-loop to regulated sgRNA function.  One would have been motivated to select a site for insertion taught by the prior art. Additionally, one would have been motivated to modify the expression cassette to encode a sgRNA with a stem with at least 15 or at least 17 paired bases in order to provide a construct comprising a nucleic acid cassette encoding a sgRNA with improved stability when bound to Cas9 due to the longer stem as taught by Huang et al.  Such modification would provide the benefit of providing an expression cassette allowing for conditional activity of the sgRNA based upon the insertion of the LoxP sites as taught by CN 104404036A and Kasim et al, and allowing for a cassette capable of expressing a sgRNA with improved Cas9 binding function. 

Response to Arguments - 35 USC § 103
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over CN 104404036 A in view of Kasim et al and Konermann et al is moot in view of Applicant’s cancellation of the claim in the amendment filed 4/25/2022.
	The rejection of claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over CN 104404036 A in view of Kasim et al and Konermann et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 4/25/2022.  In the reply filed 4/25/2022, independent claim 1 was amended to recite “wherein the sgRNA sequence comprises one or more stem-loop(s) with a Cas9 binding element in a stem, and wherein a length of the stem is at least 15 nucleotides or more.”  While Konermann et al teach the insertion of an MS2 aptamer sequence into sgRNA RNA at the tetraloop and/or stem-loop 2 to result in a functional sgRNA to create a stem of at least 17 nucleotides, one would not have been motivated to insert an additional sequence into the loop of the at least 17 nucleotide stem-loop structure.  Insertion into the MS2 aptamer would destroy the function of the aptamer sequence.
With respect to the rejection of claims 1, 9 and 16-20 under 35 U.S.C. 103 as being unpatentable over CN 104404036 A in view of Kasim et al and Huang et al, Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
The response asserts that Konermann et al does not disclose or suggest that a functional sgRNA can be produced.  This assertion is based on the fact that Konermann et al use the designed sgRNA with a dead Cas9 (dCas9).  The response notes that dCas9 does not cut the DNA.  The response asserts that protein-interacting RNA aptamers were added to bind the transcription factor VP64.  Further, the response asserts that the insertion of the aptamer results in a drop in sgRNA activity, which can only be overcome by the use of an enhancer protein binding to the sgRNA.  The response asserts that this cannot be compared to “CRISPR-functional sgRNA,” because this type of sgRNA cannot bind the enhancer at all.
These arguments are not found persuasive.  While Konermann et al is no longer cited in the rejection based upon the amendment of the claims, Konermann et al demonstrate that sgRNA 1.1 and sgRNA 2.0 are functional sgRNAs without the use of an MS2 protein linked to a VP64 transactivation domain (i.e., with dCas9-VP64, which lacks the MS2 protein).  See the gray bars for dCas9-VP64 in Fig. 1c, as compared to the unmodified sgRNA 1.0.  The sgRNA 1.0 of Konermann et al is identical to instant SEQ ID NO: 3, which is the standard scaffold of Fig. 5A.  See below for an alignment of instant SEQ ID NO: 3 and sgRNA 1.0 of Konermann et al:

    PNG
    media_image1.png
    276
    629
    media_image1.png
    Greyscale

The instant specification indicates that the guide RNAs of Fig. 5A, including the gRNA 2.0 scaffold of Konermann et al, are functional in that they are recognized and bound by the Cas9 protein (e.g., page 41, lines 3-21).  Thus, the sgRNA 1.1, sgRNA 1.2 and sgRNA 2.0 of Konermann et al are functional sgRNA molecules.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a Cas9 protein capable of cleaving DNA) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the specification defines the term “Cas9” broadly as encompassing dCas9 (e.g., page 19, line 20 to page 21, line 39).  The applied Huang et al reference teaches that the sgRNA with extended stem and insertion into the 5’ stem-loop is capable of binding Cas9, which is either catalytically active for double-strand cleavage, active as a nickase, or catalytically inactive (e.g., paragraphs [0009], [0010], [0058] and [0074]-[0078]).
	The response asserts that an “obvious to try” line of reasoning may support an obviousness rejection only if a particular parameter is first recognized as a result-effective variable.  The response asserts that the relevant property is whether or not a functional sgRNA can be produced when a cas9 binding element is positioned in a stem.  The response asserts that Konermann et al does not show that and instead that addition of MS2 stem loops cause a drop in activity.
This argument is not found persuasive.  First, the rejection is not based upon an “obvious to try” rationale.  Second, to support an “obvious to try” rationale there must be a recognized problem or need in the art, which can include a design need or market pressure to solve a problem.  See MPEP 2143(I)(E).  Third, the guide RNA naturally contains the Cas9 binding element positioned in the stem.  See the crystal structure of Cas9-sgRNA-target DNA ternary complex of Fig. 1a of Konermann et al.  The Cas9 binding element in the stem is not modified by the instant invention or teachings of the prior art.  Moreover, Huang et al teach the 5’ stem-loop binds Cas9 (e.g., paragraphs [0060] and [0070]).
	The response asserts that a person of skill cannot determine based on Kasim et al and Konermann et al whether or not a functional sgRNA can still be produced if a Cre-recombinase site is located in the sgRNA.
	This argument is not found persuasive.  Konermann et al specifically teach that the tetraloop and stem loop 2 may contain inserted sequence while retaining sgRNA function.  At the paragraph bridging pages 583-584, Konermann et al state the following:
We observed that the tetraloop and stem loop 2 of the sgRNA protrude outside of the Cas9–sgRNA ribonucleoprotein complex, with the distal 4 base pairs (bp) of each stem completely free of interactions with Cas9 amino acid side chains (Extended Data Fig. 1a). On the basis of these observations, along with functional data demonstrating that substitutions and deletions in the tetraloop and stem loop 2 regions of the sgRNA sequence do not affect Cas9 catalytic function14 (Fig. 1a), we reasoned that the tetraloop and stem loop 2 could tolerate the addition of protein-interacting RNA aptamers to facilitate the recruitment of effector domains to the Cas9 complex (Fig. 1b).

In the following paragraph, Konermann et al go on to state the following:
We selected a minimal hairpin aptamer, which selectively binds dimerized MS2 bacteriophage coat proteins15, and appended it to the sgRNA tetraloop and stem loop 2 (Extended Data Fig. 1b).  We next tested whether MS2-mediated recruitment of VP64 to the tetraloop and stem loop 2 could mediate transcriptional upregulation more efficiently than a dCas9–VP64 fusion. As predicted, aptamer-mediated recruitment of MS2–VP64 to either tetraloop (sgRNA1.1) or stem loop 2 (sgRNA1.2) mediated three- and fivefold higher levels of Neurog2 upregulation than a dCas9–VP64 fusion (sgRNA 1.0), respectively. Recruitment of VP64 to both positions (sgRNA2.0) resulted in an additive effect, leading to a 12-fold increase over dCas9–VP64 (sgRNA 1.0). Combining sgRNA 2.0 with dCas9–VP64 instead of dCas9 provided an additional 1.3-fold increase in Neurog2 upregulation (Fig. 1c). We further compared sgRNA 2.0 to a sgRNA previously described bearing two MS2-binding stem loops at the 3’ end (sgRNA123MS2)11 and found that sgRNA 2.0 drove 14- and 8.5-fold higher levels of transcription activation than sgRNA123MS2 for ASCL1 andMYOD1, respectively (Fig. 1d). This difference could be due to either improved positioning of MS2 stem loops or to dCas9 protection of internal MS2 stem loops from exonuclease degradation.

Konermann et al state, “Tetraloop and stem loop 2 are amenable to replacement with MS2 stem loops.”  Thus, one would have recognized that the tetraloop and stem loop 2 tolerate the insertion of additional sequences without a loss of function.  Moreover, Huang et al teach the insertion of sequence into the 5’ stem-loop structure for protein-binding to conditionally activate the sgRNA by a protein that binds to the protein-binding structure of the 5’ stem-loop (e.g., paragraph [0063]).  The Cre recombinase is a protein that binds to the LoxP protein-binding sequence (CN 104404036 A; e.g., page 1).  
	The response asserts that the general understanding in the field was that addition of  RNA sequences into the loop impairs a function of the gRNA.  The response points to two pieces of post-filing art in support of this statement: Carlson-Stevermer et al. Nature Communications (2017) 8: 1711; and Kundert et al. Nature Communications (2019) 10:2127.  The references were cited on the IDS filed 4/25/2022.  The response asserts that the references teach away from insertion into sgRNA because it destabilizes function.
	This argument is not found persuasive.  At the paragraph bridging the columns of page 4, Carlson-Stevermer et al state the following:
 We devised a strategy inspired by CRISPR display19 that leverages structural studies of the RNP to identify locations in the sgRNA sequence where RNA aptamers could be tolerated (Fig. 1a). Three sgRNAs with a modification either in a stem loop of the sgRNA or at the 3′ end were designed (Fig. 1b), as these locations have previously been shown to tolerate additions with a minimal loss in Cas9-binding activity20.

Citation 20 of Carlson-Stevermer et al is the Konermann et al (2015) reference cited in the instant rejection.  Thus, the post-filing art acknowledges that the locations identified by Konermann have been shown to tolerate additions with minimal loss in Cas9-binding activity.  The tetraloop and stem-loop 2 of Konermann et al correspond to the upper stem and hairpin of Kundert et al (e.g., Fig. 1b).  At the first paragraph of page 3, Kundert et al state the following:

Interestingly, all of the theophylline-activated designs had the aptamer inserted into either the upper stem or the hairpin, while the theophylline-deactivated design had the aptamer inserted into the nexus (Fig. 1b, d, Supplementary Table 1).

Thus, the same regions taught by Konermann et al as being tolerant to insertion are taught by Kundert et al as being tolerant to insertion while retaining sgRNA function.  Accordingly, the cited post-filing art supports the teaching of Konermann et al with regard to the insertion of sequence into the sgRNA at the tetraloop or stem-loop 2 while retaining sgRNA function.
	The response asserts that Kundert et al shows in Fig. 1 that extending the stem would decrease the activity and insertion of RNA sequences destroys the ability of Cas9 to cleave DNA.  
	This argument is not found persuasive.  Kundert et al teach a new method for small molecule control of CRISPR-Cas9 function (e.g., Abstract).  The intention of Kundert et al was to design a guide RNA that could be inactivated in the presence or in the absence of a small molecule ligand, which was successfully accomplished (e.g., Fig. 1).  This teaching of Kundert et al does not discredit the teachings of Konermann et al.  Kundert et al do not provide evidence that insertion of a sequence into a sgRNA necessarily prevents Cas9 activity.
	The response asserts that the Examiner has relied upon case law that “design choice may be an acceptable rationale for an obviousness direction when a claimed product merely arranges known elements in a configuration recognized as a functional equivalent to a known configuration,” pointing to MPEP 2144.04(VI)(C). The response asserts that expanding the repertoire of design options is not a motivation.
	This argument is not found persuasive.  MPEP 2144.04(VI)(C) states the following:
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

In the instant rejection, the particular placement of the site specific recombinase recognition sites is a matter of design choice taught by Kasim et al and suggested by Huang et al.  The positioning of the site specific recombination sites in the loop would not have modified the operation of the cassette taught by CN 104404036 A.  No evidence is provided that the positioning provides an unexpected result.
	The response asserts that no motivation or reasonable expectation of success has been established.  
This argument is not found persuasive.  Given the teachings of Huang et al that the stem can be extended, and sequence can be inserted to provide conditional functionality, one would have had a reasonable expectation of success in inserting the sequence encoding the LoxP sites flanking a termination region into the 5’-stem loop structure.  One would have been motivated to make such a modification in order to receive the expected benefit of expanding the repertoire of vectors capable of providing regulated sgRNA expression.   CN 104404036 A provides one exemplary location of the LoxP flanked termination sequence, and Kasim et al teach that introduction within an RNA sequence is also possible.  Furthermore, one would have been motivated to make such a modification in order to provide a construct comprising a nucleic acid cassette encoding a sgRNA with improved stability when bound to Cas9 due to the longer stem as taught by Huang et al, and allowing for conditional activity of the sgRNA based upon the insertion of the LoxP sites as taught by CN 104404036A and Kasim et al.
	The response asserts that the application teaches unexpected results, “i.e., that ‘kinetic analysis of GFP loss by using flow cytometry revealed an outperformance of knock-out efficiency by all modifications compared to the standard sgRNA structure (Fig. 6). Introduction of FRT showed even slightly increased efficiency over the optimized scaffold.’ (application, example 10 on pages 59/60). The specification further discloses an enhanced editing efficiency with an optimized scaffold that contains an elongated stem for the first loop. See for example in Fig. 5B of the present application, showing the gloxP scaffold with a stem of 23 bp, some of which is due to the loxP site itself. The gFrt scaffold has a stem of 20 continuous bp. On the other hand, the Kasim reference shows the loxP site only in the loop itself, not in the stem (Fig. 1) implying that using the loxP site to extend a stem is not a common choice. Thus, present claims 1 and 9 is non-obvious over cited art for this reason as well.” See page 21.
These arguments are not found persuasive.  Applicant must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02(e).  As noted by the reply, the specification compares the sgRNA produced after Cre recombination to the standard sgRNA.  The response points to Fig. 6 for support of nonobviousness.  However, the figure shows that the gloxP and gFrt sgRNA perform equally well as the optimized guide RNA shown in Fig. 5.  The optimized guide RNA has a stem with 15 paired nucleotides (total nucleotides in the stem = 36).  The closest prior art is Huang et al who teaches a similarly optimized sgRNA referred to as #10, which contains 16 paired nucleotides in the stem (total nucleotides in the stem =36).  Thus, the comparison to the standard guide is not a comparison to the closest prior art.  The results shown in Fig. 6 and described in Example 10 do not provide evidence of an unexpected result.  Fig. 5B shows the sgRNA produced from the expression of the sgRNA from the claimed cassette after the action of the recombinase.  The Frt and LoxP sites are present adjacent to the loop of the step-loop structure.  Huang et al teach insertion into the 5’ stem-loop (e.g., paragraph [0063]).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sgRNA expressed from the cassette contains a Frt or LoxP site in the 5’ stem-loop) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Independent claim 1 states, “at least one of said recombinase recognition sites is located within the sgRNA sequence.”  There is no requirement for the location of the product of recombination to be present in the stem.  Claim 9 recites, “at least a first site-specific recombinase recognition site located between the promoter and a loop of the Cas9 binding element of said single guide RNA sequence, and a second of said site-specific recombinase recognition sites located either upstream or downstream of said first site-specific recombinase site.”  At page 16, lines 1-10, the specification states the following with regard to the claimed phrase “between the promoter and the loop:”
     "Between the promoter and the loop" means that the site is located in between any nucleotide of the promoter and any nucleotide of the loop. The site can overlap with the promoter and the loop. In fact, a most preferred location is in the loop, which can extend the stem of the Cas9 binding element by the sequence of the site, which preferably contains a palindromic sequence that may form a stem loop or any other self-hybridizing structure on its own.

Thus, the phrase “between the promoter and the loop” is reasonably interpreted as encompassing the insertion of a recombinase recognition site within a loop or a stem.  Dependent claim 16 further limits the length of the stem and does not further limit the position of the recombinase site(s).  Dependent claim 17 recites, “wherein the recombinase recognition site is in a stem-loop or is part of a stem-loop.”  Thus, claim 17 requires a recombinase recognition site to be in a stem or loop of the stem-loop.  Dependent claim 18 recites, “wherein the recombinase recognition site is in a stem-loop linking a stem of a Cas9 binding element and its complementary sequence.”  Thus, claim 18 requires the recombinase recognition site to be in a stem or loop of a stem that contains a Cas9 binding element.  Dependent claims 19 and 20 limit the type of recombinase recognition site use but not the position.  Thus, none of the claims requires a recombinase recognition site to be present in the sgRNA sequence encoding a stem.  Even if one site is within the loop, the product of recombination could remove the loop to result in the single site in the stem.  CN 104404036 A teaches that the Cre-LoxP system is derived from P1 phage and contains the following two components: (1) a 34 bp DNA sequence containing two 13 bp inverted repeats and an 8bp core sequence, where the 34 bp sequence is the recognition site of the recombinase and is called the LoxP site (e.g., page 1).  Fig. 5B shows the 13 nucleotide recognition region, 8 nucleotide core and 13 nucleotide recognition region that have been recombined in the construct and transcribed.  The 13 nucleotide recognition regions are inverted repeats.  Thus, they hybridize to form a stem with a loop that is the 8 nucleotide core.  This stem would also be formed by the prior art LoxP site.  At page 16, lines 1-10, the passage indicates that insertion of the LoxP site into the loop results in this structure.  The ordinary skilled artisan would have recognized that the insertion of the Lox P sites flanking the transcription disruption sequence would need to be inserted in its entirety in the loop for the structures of Fig. 5B to be created from the recombined expression cassette.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699